Citation Nr: 1727135	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of a left thigh gunshot wound (GSW).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has subsequently been transferred to the VA RO in Detroit, Michigan. 

This matter was previously before the Board in November 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 

In his May 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in March 2017.  However, in a March 2017 statement from the Veteran's representative, the Veteran indicated his intent to proceed with his claim on the evidence in the record.

The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an above the left knee total amputation has been raised by the record in a November 2016 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

A review of the record shows that the Veteran was last afforded a VA examination of his left thigh GSW in January 2010.  A review of the examination report shows that the examiner routinely referred to the severity of the symptoms caused by the Veteran's left leg above the knee amputation.  As a result, the Board finds that the severity of the symptoms caused only by the Veteran's service-connected left thigh GSW are not easily ascertainable.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and severity of all impairment resulting from his left thigh GSW.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.   

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA muscle examination to determine the current extent of severity of all impairment resulting from the service-connected GSW to the left thigh with damage to Muscle Groups XIII and XIV.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

To the extent possible, the examiner should specifically limit their discussion to only those symptoms related to the Veteran's in-service GSW.  Symptoms related to the Veteran's left leg above the knee amputation should not be discussed.

3. Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



